Citation Nr: 1724382	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-10 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability, claimed as a residual of injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco Texas.
 
In December 2016, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 

FINDING OF FACT

The probative evidence of record does not indicate that it is at least as likely as not that the Veteran's current low back disability had its onset during active service or is otherwise etiologically related to his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability are not met.  38 U.S.C.A. §§ 1131, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Service connection may be established for disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, to include arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree (rated at least 10 percent disabling) within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  In addition, the second and third elements of service connection may be established by showing continuity of symptomatology for chronic diseases specifically listed at 38 C.F.R. § 3.309 (a).  See 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

Service Connection for a Low Back Injury

The Veteran contends that he currently has a low back disability that is attributable to an injury he sustained during active service.  Specifically, he contends that his current low back disability is related to a back injury he sustained while stationed in Germany.

As to current disability, private treatment records include a March 2005 lumbar spine MRI report showing abnormality at L4-L5 and L5-S1.  Additionally, the Veteran was diagnosed with degenerative disc disease in 2005.  The Veteran reported in March 2005 that he fell off a water meter while taking a reading and injured his back.  Accordingly, there is evidence of a current low back disability.

As to an in-service injury, a review of the Veteran's service treatment records reveals documentation of low back pain in April 1977.  Specifically, the April 1977 medical notation states that the Veteran had low back pain on and off for the past two months.  The notation further shows the Veteran stated his back does not bother him every day.  Accordingly, there is evidence of an in-service low back injury, and the issue remaining for consideration is whether the current low back disability is etiologically related to the in-service injury.

In that regard, the record reflects that the Veteran applied for Worker's Compensation benefits in December 1995.  The Worker's Compensation application notes that the Veteran slipped on wet ground while making a pipe repair and felt something pull in his back.  During an examination relating to the December 1995 injury the Veteran reported no past history of serious injuries relating to his back.  At a second examination in June 1997, the Veteran reported a motor vehicle accident 4 or 5 years prior.  The record does not show that the Veteran discussed any in-service injuries relating to his back while applying for Worker's Compensation after his December 1995 on the job accident.  

The Veteran applied for Worker's Compensation again in 2005 after he injured his back in March 2005 when a wrench he was using slipped, causing him to injure his back.  Shortly after the injury, a March 2005 office note states the Veteran "has a history of back problems since he injured it in the military in 76."  A February 2008 physician's note states "chronic lower back at work since 1995."  In April 2005 the Veteran's record was reviewed by Dr. P. G. in relation to the Veteran's Worker's Compensation claim.  Dr. P. G. noted the March 2005 office note and discussed the Veteran's 1995 Worker's Compensation claim.  Dr. P. G. stated that the Veteran has prior injuries to the lumbar spine with known degenerative changes.  Dr. P. G. opined that the degenerative changes "were without a doubt pre-existent."  However, Dr. P. G. did not provide an opinion as to which pre-existing injury caused the Veteran's degenerative changes to the lumbar spine.     

The Veteran was afforded a VA examination in January 2013.  The January 2013 VA examiner reviewed the Veteran's claims file and conducted an in-person examination.  The examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In the opinion, the examiner acknowledged the April 1977 service treatment record showing the Veteran experienced back pain.  The examiner noted, however, that there were no further mentions of back pain in the Veteran's service treatment records and that the Veteran denied recurrent back problems on his February 1979 separation examination.  The VA examiner further noted the first documented occurrence of low back problems, after service, is related to the 1995 on the job injury and that the Veteran had a second on the job injury in 2005.  Additionally, the examiner wrote that there is no indication between the Veteran's discharge in 1979 and the 1995 on the job injury showing recurrent or ongoing back pain issues.  Therefore, the examiner opined that the Veteran's current low back condition is more likely than not related to his on the job injuries in 1995 and 2005, as well as the aging process.        

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds that the VA examiner's opinion is entitled to the most probative weight because it is based on personal examination of the Veteran, a thorough review of the relevant evidence of record, and the examiner's knowledge and expertise as a medical clinician; and it is supported by appropriate rationale.  The Board also notes the opinion is consistent with the evidence of record.  Specifically, the service treatment records indicate that the Veteran was seen for back pain in April 1977, but there is no indication that the condition was chronic.  The evidence does indicate that the Veteran's first complaints of back pain following service were made approximately 15 years following his separation when he injured his back during an on the job incident.  

The Board affords less probative value to Dr. P. G.'s opinion that two prior injuries resulted in known degenerative changes.  First, Dr. P. G. provided an opinion based on a review of the Veteran's medical history.  Dr. P. G. did not personally examine the Veteran.  Second, Dr. P. G. did not discuss the Veteran's entire medical history when formulating the opinion.  Dr. P. G. did not discuss the motor vehicle accident that occurred 4 or 5 years prior to the December 1995 on the job injury.  Additionally, Dr. P. G. does not provide a rationale for the opinion that the Veteran's degenerative changes pre-existed the 2005 on the job injury.  Accordingly, the Board finds that Dr. P. G.'s April 2005 opinion is due relatively less probative weight than the January 2013 VA examiner's well-reasoned opinion.  See Guerrieri, 4 Vet. App. at 470-71; see also Nieves-Rodriguez, 22 Vet. App. 295; Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).    

The Board accepts the January 2013 VA examiner's opinion as probative evidence that the Veteran's current low back disability is less likely than not etiologically related to the in-service low back injury that is documented in the service treatment records.  The examiner explained that the Veteran's in-service back injury did not result in chronic disability.

In determining whether the record reflects that the Veteran's current low back disability is related to the in-service injury, the Board acknowledges the Veteran's belief that there is such a causal connection.  The Board notes that the Veteran is competent to report the onset and continuity of symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, the Board does not question his credibility in his assertions that he first experienced back pain in service.  However, the Board does not find his assertion that he has continued to experience back pain since that time.  In this regard, the Board notes that such assertion is contradicted by contemporaneous evidence in that he denied any low back problem on examination for separation from service.  Further, the record is absent for any indication of complaints of low back pain following service until following an injury in 2005.  While the absence of objective evidence of continuity of symptomatology is not dispositive of the Veteran's credibility in this regard, it is for consideration.  Moreover, the Board further notes that symptoms such as pain do not, in and of themselves, constitute a disability for which service connection may be granted.  See, e.g., Sanchez-Benetiz v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Therefore, at issue in this case is whether the diagnosed low back disability of degenerative disc disease of the lumbar spine is related to an in-service injury manifested by complaint of pain.  The Veteran is not considered competent to medically attribute his current low back disability to a specific cause, as doing so requires medical knowledge and expertise that the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, his statements do not constitute competent evidence that may be probative in showing an etiological relationship between the in-service injury and the current low back disability.  To determine whether such a relationship exists, the Board turns to the competent medical evidence of record.     

The Board has also considered whether the Veteran is entitled to service connection for a low back disability on a presumptive basis as a "chronic disease."  See 38 C.F.R. § 3.303 (b).  The Board notes that the Veteran was diagnosed with degenerative disc disease of the lumbar spine in 2005.  Although degenerative  "joint" disease, namely arthritis, is included in the list of "chronic" diseases under 38 C.F.R. § 3.309 (a), the Veteran has not argued, and the record does not show, that he was diagnosed with arthritis or any other "chronic" disease listed under 38 C.F.R. § 3.309 (a) during service or within one year of separation from service.  Therefore, service connection is not warranted on a presumptive basis under the provisions of 38 C.F.R. §§ 3.303 (b), 3.307, and 3.309. 

In summary, the probative evidence of record does not support a finding that it is at least as likely as not that there is a causal relationship between the Veteran's current low back disability and the in-service injury.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim therefore must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).    


ORDER

Entitlement to service connection for a low back disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


